
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1515
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Ms. Loretta Sanchez of
			 California (for herself and Ms. Zoe
			 Lofgren of California) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Socialist Republic of
		  Vietnam to uphold and respect basic human rights by releasing three women
		  democracy activists, writer Tran Khai Thanh Thuy, attorney Le Thi Cong Nhan,
		  and cyber-activist Pham Thanh Nghien.
	
	
		Whereas the Government of the Socialist Republic of
			 Vietnam criminalizes freedom of expression and denies citizens their right to
			 assemble, associate, and worship freely;
		Whereas the Government of the Socialist Republic of
			 Vietnam is designated an enemy of the Internet by human rights groups and
			 routinely persecutes bloggers and cyber activists;
		Whereas the human rights violations are an impediment to
			 Vietnam’s socioeconomic development and deepening of United States-Vietnam
			 relations;
		Whereas democracy activist and blogger Tran Khai Thanh
			 Thuy was detained for nine months in 2007 for supporting peaceful
			 demonstrations against corruption;
		Whereas according to the United States Embassy in Hanoi,
			 Ms. Thuy was beaten and arrested again in October 2009 after publicly
			 expressing support for democracy activists on trial;
		Whereas Ms. Thuy was sentenced to three and a half years
			 imprisonment for physical assault in February 2010;
		Whereas Ms. Thuy is suffering from diabetes and advanced
			 tuberculosis and was not granted appropriate medical care;
		Whereas attorney Le Thi Cong Nhan was arrested in March
			 2007 after calling for freedom of association and multi-party democracy;
		Whereas Ms. Nhan was denied the chance to represent
			 herself in court and went on hunger strikes in order to protest poor conditions
			 in prison;
		Whereas, after three years imprisonment, Ms. Nhan is now
			 under house arrest for an additional three years and denied her civil
			 rights;
		Whereas Pham Thanh Nghien, a cyber activist who advocated
			 on behalf of landless farmers and Vietnamese fishermen attacked by the Chinese
			 navy, was detained in spring 2008 while protesting the Beijing Olympic Torch
			 Relay;
		Whereas Ms. Nghien was detained for days without charge
			 and was harassed by the security police when she wrote an official request to
			 organize a protest;
		Whereas Ms. Nghien was arrested again in September 2008
			 and sentenced to four years in prison, followed by three years of house
			 arrest;
		Whereas the Adopt a Voice of Conscience
			 Campaign was launched in the House of Representatives urging Members of
			 Congress to be a voice for the voiceless by standing up for women democracy
			 activists in Vietnam; and
		Whereas it is in the interest of the United States to
			 support Vietnamese aspirations for democracy and freedom: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls on the President and the Department
			 of State to use diplomatic pressure to urge the Government of the Socialist
			 Republic of Vietnam to uphold and respect basic human rights;
			(2)calls on the
			 United States Ambassador to Vietnam to visit Tran Khai Thanh Thuy, Le Thi Cong
			 Nhan, and Pham Thanh Nghien, ensure their personal safety, and help provide for
			 necessary medical attention; and
			(3)calls on the
			 President and Secretary of State to directly request the freedom of Tran Khai
			 Thanh Thuy, Le Thi Cong Nhan, and Pham Thanh Nghien.
			
